Citation Nr: 1214875	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection erectile dysfunction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from April 1955 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

By way of background, the instant matter was previously before the Board in November 2008, at which time the Board, among other things, denied the Veteran's claim of service connection for erectile dysfunction.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court vacated that part of the November 2008 Board decision that had denied service connection for erectile dysfunction and remanded the matter for readjudication.  On remand from the Court, the Board, in a November 2011 action, remanded the matter for further development, to include scheduling the Veteran for a VA examination in connection with his claim and ensure that all relevant medical records had been associated with the claims folder.  That development having been completed, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also in its November 2011 decision, the Board noted that in a March 2011 Board decision, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) had been remanded for further development.  The Board indicated that the agency or original jurisdiction (AOJ) was to also complete the development required by the March 2011 remand.  A review of the record shows that in March 2012, the Veteran was granted entitlement to TDIU, effective May 4, 2011.  To date, it does not appear that the Veteran has disagreed with any aspect of that decision.  Thus, the matter is not before the Board.

On March 6, 2008, a videoconference hearing before the undersigned Veterans Law Judge was held.  The Veteran also testified at a hearing before the RO.  Transcripts of both hearings are associated with the claims file.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed erectile dysfunction was first identified many years after service, is not shown to be related to his military service, and is not shown to be proximately due to, the result of, or made worse by a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have erectile dysfunction that is the result of disease or injury incurred in or aggravated during active military service, or that is caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection for erectile dysfunction in May 2005.  In June 2005, the RO sent to the Veteran a letter notifying him of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and of the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim of service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the appellant's disability.  

As the June 2005 letter was provided prior the issuance of the Court's decision in Dingess, supra, it did not include specific notice on disability ratings and effective dates.  In March 2006, however, the RO sent to the Veteran a letter that included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  As to any error with respect to the timing of notice on these elements, the present matter was readjudicated in a subsequent supplemental statement of the case (SSOC).  Thus, any error with respect to the timing of notice with regard to these elements was effectively cured in this case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim). 

The Board notes that the Veteran was not specifically apprised of the information and evidence required to substantiate his claim of service connection for erectile dysfunction on a secondary basis.  However, upon review of the Veteran's testimony during hearings before the RO and the Board, the Board finds that the Veteran has demonstrated actual knowledge of what was required to substantiate his claim on a secondary basis.  Further, while not specific to his claim of service connection for erectile dysfunction, in a November 2005 letter, the Veteran was apprised of what the evidence must show to establish service connection for an additional disability caused or aggravated by a service-connected disability.  Moreover, in appealing the Board's previous denial of service connection for erectile dysfunction to the Court, the Veteran's attorney did not argue to the Court that the VCAA notice provided to the Veteran in this case was defective or had precluded him from having a meaningful opportunity to participate in the development of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (A claimant has the burden of demonstrating that a notice error occurred and that the notice error was prejudicial to the claim).  

The Veteran has not disputed the contents of the VCAA notice in this case.  Given the facts of this case, the Board finds that the appellant had a meaningful opportunity to participate in the development of the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding non-prejudicial a notice error where appellant had demonstrated actual knowledge of the evidence needed to substantiate the claim thus affording a meaningful opportunity to participate in the adjudication of the claim).  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied. 

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The claims folder contains the Veteran's service treatment records (STRs), VA examination and opinion reports, VA medical records, private medical records, and lay statements in support of his claim, to include his RO and Board hearing testimony.  A review of the Virtual VA paperless claims processing system reveals that the Veteran's VA treatment records dated through February 2012 have been associated with his paperless claims file.  Accordingly, the terms of the Board's November 2011 remand have been met in this regard.

The Veteran has also been afforded several VA examinations in connection with his claim.  The Board finds that the most recent November 2011 VA examination is adequate for adjudication purposes.  The VA examiner reviewed the claims folder, to include the private medical records and lay statements contained therein, interviewed the Veteran, and conducted an examination.  The examiner has provided his opinion regarding the likelihood that the Veteran's erectile dysfunction is related to service or to the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Board finds that the opinions in this regard are adequately supported by the reasons stated and are based upon consideration of the relevant evidence of record, to include the Veteran's lay statements.  The Board thus concludes the Veteran was provided with an adequate examination and that the terms of the Board's November 2011 remand were satisfied.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, supra.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The second and third elements of service connection may also be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.  

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's claim.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2011)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  38 C.F.R. § 3.310 (2006).)

In May 2005, the Veteran applied for VA disability compensation, seeking service connection for erectile dysfunction.  He was afforded a VA examination in October 2005, during which he stated that his erectile dysfunction began 15 to 20 years prior, but that he experienced early symptoms of erectile dysfunction in the late 1970s or early 1980s.  It was noted that the Veteran had had a right hernia repair many years prior and a left spermatocele excision in 2002.  The examiner diagnosed erectile dysfunction, cause unknown.  The examiner reviewed the Veteran's STRs, noting complaints of lower urinary tract symptoms, and the Veteran's reported history of erectile dysfunction, but stated that he was unable to provide an opinion as to the likelihood that the Veteran's erectile dysfunction was secondary to his service-connected herniorrhaphy and hernia repair without resorting to speculation.  The examiner did not consider whether the Veteran's erectile dysfunction was directly related to service.  

A review of the private medical records shows a diagnosis of erectile dysfunction as early as December 1996.  Those private medical records note that the Veteran had a history of borderline low testosterone levels, but include no opinion as to etiology of the erectile dysfunction.  

In September 2006, the Veteran was afforded a VA examination that was  conducted by the urology chief resident.  The Veteran stated that he first noted a decrease in the strength and duration of his erections one year after service.  He reported being able to have intercourse until 10 years prior, at which point his erections became too weak to do so.  The VA examiner also noted the Veteran's history of urethritis and in-service complaints of urinary tract infections, which occurred over a four-year period in service, but stated that there was only one positive culture.  This examiner found the Veteran's erectile dysfunction to be of an unknown cause, stating that there was nothing in the Veteran's previous history that would point to a cause of his erectile dysfunction other than natural processes.  He opined that the Veteran's history of non-specific urethritis was less likely as not the cause of his erectile dysfunction.  

A medical opinion concerning whether or not the Veteran's erectile dysfunction was related to his service-connected PTSD was obtained in November 2006.  The examiner noted that while PTSD can affect libido, it does not cause any mechanical changes that would result in an inability to obtain erection.  The examiner therefore opined that the Veteran's PTSD was not likely to be the direct cause of the Veteran's erectile dysfunction.  The examiner went on to state that PTSD "can play into an aggravation issue."  He indicated that it was unknown whether, if the Veteran did not have PTSD, he would or would not have erectile dysfunction.  The examiner reported that the increased symptoms due to PTSD are at least as likely as not more difficulty in obtaining an erection, but stated that he could not offer an opinion as to whether the Veteran's erectile dysfunction was made worse by his PTSD without resorting to mere speculation.  

On remand from the Board in November 2011, the Veteran was afforded another VA examination.  In its remand directives, the Board stated that the VA was to obtain an opinion as whether the Veteran's currently diagnosed erectile dysfunction was at least as likely as not directly related to his period of military service and whether it was at least as likely as not the Veteran's service-connected PTSD, to include any medication taken for the treatment thereof, has caused or made chronically worse the Veteran's erectile dysfunction.

During the November 2011 examination, the Veteran reported problems with erectile dysfunction beginning in 1969 and gradually worsening since that time.  He indicated no sexual activity with his first wife from 2003 until her death in 2006 due to her medical condition, and stated that he was unable to engage in intercourse with his current wife due to erectile dysfunction.  The Veteran reported that he commenced treatment for his PTSD in 2005, which involved being prescribed citalopram that he uses regularly.  He also indicated a prescription for an anxiety medication that he rarely uses.  The Veteran reported his belief that citalopram caused a worsening of his erectile dysfunction.  

Upon review of the record and examination of the Veteran, and in consideration of his reported history, the VA examiner opined, with a reasonable degree of medical certainty, that the Veteran currently diagnosed erectile dysfunction was less likely as not directly related to his military service and that it was less likely as not that the Veteran's service connected PTSD had caused or made chronically worse the Veteran's erectile dysfunction.  As support for his opinion, the VA examiner stated that although the Veteran had reported no improvement in his erectile dysfunction, the evidence demonstrated that the Veteran had experienced periods of improvement in his PTSD symptoms.  The examiner indicated that one would expect to see that an improvement in PTSD symptoms would produce an improvement in the Veteran's erectile dysfunction if the two were related.  Given that the Veteran's erectile dysfunction had not improved during periods of improved PTSD symptoms, the examiner opined that it was not likely that the two conditions were related.

The examiner also found that the Veteran most likely had a microvascular disease that was causing his erectile dysfunction, due to such risk factors as obesity, chronic nicotine abuse, and mixed hyperlipidemia.  The examiner pointed out that the Veteran's private treatment records showed that the Veteran had been diagnosed in 1998 as having "erectile dysfunction 'likely secondary to microvascular disease.'"  The examiner also noted that, to date, there is no well grounded or well founded information in medical literature that states that PTSD causes erectile dysfunction.  

As to the question of aggravation, the examiner opined that it was less likely than not that the Veteran's PTSD, to specifically include the medication taken for the treatment thereof, had caused aggravation of his erectile dysfunction.  The examiner indicated that although there was well founded information regarding citalopram's side effect of erectile dysfunction in a small percentage of treated patients, despite the reported chronic nature of the Veteran's erectile dysfunction, there was no indication in the medical evidence of record to suggest that the Veteran's use of citalopram had caused a worsening of his erectile dysfunction.  The examiner stated that the medical evidence suggested that the Veteran had tolerated his treatment for PTSD quite well without the need to change from using citalopram.

Upon review of the evidence of record, the Board finds there to be no basis upon which to award service connection for erectile dysfunction, either as directly related to service or as secondary to a service-connected disability.  The Veteran's STRs fail to disclose any evidence of erectile dysfunction in service and none of the VA examiners, nor the Veteran's private physician, has related the Veteran's erectile dysfunction to his in-service complaints of urinary tract infection or his history of non-specific urethritis.  Indeed, in diagnosing erectile dysfunction in 1998, the Veteran's private physician indicated that it was most likely secondary to microvascular disease.  The November 2011 VA examiner also pointed to this evidence in discussing the Veteran's risk factors of obesity, chronic nicotine abuse, and mixed hyperlipidemia.  Further, the earliest evidence showing a diagnosis of erectile dysfunction was dated in December 1996.  Although the Veteran has alleged the onset of symptoms prior to that time, in October 2005 he stated that symptoms began in the late 1970s or early 1980s and in September 2006 he stated that symptoms began one year after discharge from service.  Thus, by the Veteran's own statements, his symptoms began after military service.  While he later reported problems with erectile dysfunction beginning in 1969, as that assertion is not consistent with his earlier statements the Board finds that it is not credible.  In light of this evidence, the Board finds that there is no basis to establish service connection for erectile dysfunction on a direct basis, as two crucial elements of service connection have not been shown.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability).  

In finding that service connection for erectile dysfunction is not warranted based on the lack of evidence showing in-service incurrence and a nexus, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469   (1994)).  Here, however, as the evidence does not demonstrate either a chronic condition in service or erectile dysfunction "noted" in service, an award of service connection based on chronicity or continuity of symptomatology is not warranted.  See 38 C.F.R. § 3.303(b).

As to whether the service-connected PTSD has caused or made chronically worse the Veteran's erectile dysfunction, the Board finds particularly probative the November 2011 VA examiner's opinion.  Concerning the first aspect of a secondary service connection claim, the VA examiner noted that medical literature does not suggest that PTSD causes erectile dysfunction.  That opinion is shared by the November 2006 VA examiner who stated that while PTSD can affect libido, it does not cause any mechanical changes that would result in an inability to obtain erection.  The November 2006 examiner similarly opined that the Veteran's PTSD was not likely to be the direct cause of the Veteran's erectile dysfunction.  

With respect to whether the Veteran's PTSD makes worse his erectile dysfunction, the November 2011 VA examiner found no evidence in the record to support a finding of aggravation.  The examiner pointed out that the evidence showed periods of improved PTSD symptoms, but no related improvement in the Veteran's erectile dysfunction.  The examiner stated that had the Veteran's erectile dysfunction been affected by PTSD, as a corollary one would expect to see an improvement in the Veteran's erectile dysfunction symptoms with an improvement in the PTSD.  The lack of any alleged improvement in the Veteran's erectile dysfunction led the examiner to conclude that the two disorders were not related.  The examiner also noted that the Veteran had tolerated his PTSD treatment quite well and had not evidenced a need to switch from citalopram.  Thus, while erectile dysfunction is a noted side effect of citalopram, the examiner found no evidence to suggest that the Veteran's erectile dysfunction had been aggravated by his use of citalopram.

In this regard, the Board notes that a review of the Veteran's VA treatment records, to include those dated through February 2012 that are contained in his virtual VA file, fails to demonstrate any association between the Veteran's erectile dysfunction and his PTSD.  There is no evidence that the Veteran discussed his concerns regarding the effect of citalopram on his erectile dysfunction with any of his VA providers; nor did the Veteran discuss his erectile dysfunction during his mental health therapy sessions.  Periodic medication reviews failed to reveal any evidence of side effects.  Indeed, in April 2011, the Veteran expressed that he was "happy" with his current medication regimen.  

In consideration of the evidence of record, the Board finds that the Veteran does not have erectile dysfunction that was caused or been made worse by his service-connected PTSD.  The November 2011 VA examination report detailed above is highly probative evidence for deciding the claim.  The examiner reviewed the claims folder and the most recent opinion is based on all of the evidence of record, to include the prior examination reports and private medical evidence.  Although the Veteran believes that his erectile dysfunction has been aggravated by his PTSD, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his erectile dysfunction, especially in light of the VA examiner's opinion to the contrary.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For the foregoing reasons, the Board finds that the claim of service connection for erectile dysfunction must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for erectile dysfunction under any theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to service connection for erectile dysfunction is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


